Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 1 of 23 PagelD #: 1689

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

SHANNON HARRIS,
Petitioner,
v. | Civ. Act. No. 18-273-LPS
ROBERT MAY, Warden, and .

ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

Respondents."

 

MEMORANDUM OPINION

Shannon Harris. Pre so Petitioner.

Sean Lugg, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.

April 12, 2021
Wilmington, Delaware

 

‘Warden Robert May replaced former Warden Dana Metzger, an original party to the case. See Fed.
R. Civ. P. 25(d).
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 2 of 23 PagelD #: 1690

)
ST Sie District Judge:

I. INTRODUCTION

Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.
§ 2254 and a second Petition (hereinafter, collectively referred to as “Petition”) filed by Petitioner
Shannon Harris (“Petitioner”). (D.I. 1; D.I. 7) The State filed an Answer in Opposition, to which
Petitioner filed a Reply. (D.I. 14; D.I. 18) For the reasons discussed, the Court will dismiss the
Petition.
Il. BACKGROUND

As set forth by the Delaware Supreme Court in Petitioner’s direct appeal, the facts leading to
Petitioner’s arrest and conviction are as follows:

The State’s first witness, Oliver Cephas, testified that on August 17,
2005 at approximately 1:00 a.m., he was walking in Rosegate, a
residential area of New Castle, when he was accosted by two men, one
with a gun. The man with the gun ordered Cephas to get on the
ground and empty his pockets. Cephas handed over a cell phone. The
man with the gun took the phone, threw it on the ground, and ordered
Cephas to get up and walk to a nearby residence. When the man with
the gun began kicking the front door of the residence, Cephas ran and
hid behind a nearby parked car. Moments later, Cephas heard
gunshots and was nearly struck by gunfire as the two men who had
accosted him fled the scene. Cephas could not identify his assailants
at trial.

Another witness for the State, Donald Gordy, testified that at
approximately 1:00 a.m. on August 17, 2005, he was heading south on
New Castle Avenue when his car broke down. Gordy pulled into
Rosegate, where the light was better, to work on his car. As he was
working on his car, Gordy noticed two men walk past him. Moments
later, Gordy heard gunshots and saw the same two men run back past
him. Gordy testified that the shorter of the two men was wearing a
white tee shirt and had a gun. Gordy could not identify the men at
trial.

A third witness for the State, Darrell Little, testified that between 1:30
and 2:00 a.m. on August 17, 2005, he was looking out of the front
doorway of his home in Rosegate when he saw his cousin, Cephas,
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 3 of 23 PagelD #: 1691

walking down the street. Little struck up a conversation with Cephas.
As the two men were chatting, Little saw a person suddenly appear
next to Cephas and then Cephas drop to the ground. Little also
noticed another person in the bushes by his patio. Alarmed, Little shut
the front door and was heading toward his backyard to get his dog
when the front door was kicked open. From his backyard, Little heard
a total of eight or nine gunshots. Little could not identify the person
or persons who attempted the break-in.

As part of the investigation into the events of August 17, 2005, the
police recovered a .380 handgun, live ammunition, and a spent .380
shell casing from the front room of Little’s home. Little denied
exchanging gunfire with the assailants.

Several police officers in the Rosegate area heard the gunshots and
immediately responded to the scene. One of the responding officers,
Detective Edward J. Sebastianelli, testified that as he was driving south
on Route 9, he saw two black males, both with handguns, running
from Rosegate toward a tan minivan parked on the shoulder of Route
9. One man, dressed in dark clothing, went around the front of the
van and out of sight. The other man, dressed in a light-colored tee
shirt, got in the van and pulled off, making a right turn into a
development. Det. Sebastianelli followed the van to the end of the
street where the van stopped. From his police car, Det. Sebastianelli
watched as the man in the light-colored tee shirt got out of the van and
jogged into a wooded area. Later that day, Det. Sebastianelli located
the man in the light-colored tee shirt at Christiana Hospital, where the
man was being treated for a gunshot wound. The man was identified
as [Petitioner].

Officer Christopher Sarnecky testified that at approximately 4:30 p.m.
on August 17, 2005, he retrieved a nine-millimeter handgun from the
backyard of a New Castle residence after a citizen, Melody King
Thomas, called to report that her child had found the gun in a grassy
area behind her house. At trial, a forensic analyst testified that blood
on the gun was found to match [Petitioner’s], and a firearms and
toolmarks examiner testified that seven of the thirteen shell casings
recovered at the scene of the robbery/break-in were determined to
have been fired from the gun.

On the second day of trial, [Petitioner’s] defense counsel sought to
introduce the results of a preliminary gunshot residue (““PGSR”) test
that was performed on [Petitioner] when he was taken into custody on
August 17, 2005. The State objected to the proffered evidence on the
basis that the police had, in the interim, stopped using the PGSR test

2
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 4 of 23 PagelD #: 1692

after determining that the test was unreliable. The Superior Court
tuled that, before moving the test results into evidence, defense
counsel would have to lay a foundation that the PGSR test was reliable.

In an attempt to lay the foundation for the reliability of the PGSR test,
defense counsel conducted a voir dire of Detective Anthony Dinardo
of the New Castle County Police Evidence Detection Unit. Det.
Dinardo testified that the New Castle County Police had discontinued
using the PGSR test, also called an “instant-shooter test,” because the
test had “been shown to be fairly unreliable — false positives, false
negatives, whatever.” Based on Det. Dinardo’s testimony, the
Superior Court ruled that defense counsel had not laid a sufficient
foundation for the reliability of the PGSR test and did not admit the
test results.

On August 17, 2005, the police arrested Roderick Butler and
[Petitioner] in connection with a robbery early that morning in New
Castle, Delaware. In the indictment that followed, [Petitioner] and
Butler were charged with Robbery in the First Degree, Attempted
Burglary in the First Degree, Reckless Endangering in the First Degree,
Criminal Mischief, and several weapon offenses. In February 2007,
[Petitioner] and Butler were jointly tried before a Superior Court jury.

[Petitioner] and Butler attended only the first two days of the three-
day trial. Midway through the third day of trial and before the jury
rendered its verdict, both men voluntarily left the courthouse and did
not return. [Petitioner] was convicted in absentia of Attempted Burglary
in the First Degree, Reckless Endangering in the First Degree,
Criminal Mischief, and three weapon offenses and was acquitted of the
remaining counts in the indictment. Butler was convicted in absentia of
one weapon offense and was otherwise acquitted.

Butler was apprehended in March 2007 and was sentenced in August
2008. On direct appeal, the Court affirmed the Superior Court
judgment. [Petitioner] was apprehended in Apnl 2013 and was
sentenced in November 2013 to a total of twenty-nine years at Level
V, suspended after twenty-one years, for Level II probation.

Harris v. State, 99 A.3d 227 (Table), 2014 WL 3888254, at *1-*3 (Del. Aug. 7, 2014). On August 7,

2014, the Delaware Supreme Court affirmed Petitioner’s convictions and sentence. Id. at *5.
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 5 of 23 PagelD #: 1693

On March 6, 2015, Petitioner filed in the Superior Court a motion for postconviction relief
pursuant to Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). (D.I. 15-13) The
Superior Court appointed counsel to represent Petitioner in the Rule 61 proceeding, who filed a
Rule 26(c) motion to withdraw and an accompanying memorandum of law. (D.L 15-14) On April
13, 2017, the Superior Court granted the motion to withdraw and denied the Rule 61 motion. (D.L
15-21) The Delaware Supreme Court affirmed that decision on January 19, 2018. See Harris ». State,
2018 WL 497257, at *1 (Del. Aug. 16, 2017).

III. GOVERNING LEGAL PRINCIPLES

A. Exhaustion and Procedural Default

Absent exceptional circumstances, a federal court cannot grant habeas relief unless the
petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);
O'Sullivan »v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v, Connor, 404 U.S. 270, 275 (1971). The
AEDPA states, in pertinent part:

An application for a writ of habeas corpus on behalf of a person in
custody pursuant to the judgment of a State court shall not be granted

unless it appears that —

(A) the applicant has exhausted the remedies available in the courts of
the State; or

(B)(@) there is an absence of available State corrective process; or
(ui) circumstances exist that render such process ineffective to
protect the rights of the applicant.
28 U.S.C. § 2254(b)(1).
The exhaustion requirement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” O‘Sudivan, 526 US. at 844-45; see also
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 6 of 23 PagelD #: 1694

Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement
by demonstrating that the habeas claims were “fairly presented” to the state’s highest court, either
on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to
consider the claims on their merits. See Beél v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples,
489 U.S. 346, 351 (1989).

A petitioner’s failure to exhaust state remedies will be excused if state procedural rules
preclude him from seeking further relief in state courts. See Lines ». Larkins, 208 F.3d 153, 160 Gd
Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,
such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v, Thompson,
501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state’s highest
court, but that court “clearly and expressly” refuses to review the merits of the claim due to an
independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.
See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255, 260-64 (1989).

Federal courts may not consider the merits of procedurally defaulted claims unless the
petitioner demonstrates either cause for the procedural default and actual prejudice resulting
therefrom, or that a fundamental miscarriage of justice will result if the court does not review the
claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To
demonstrate cause for a procedural default, a petitioner must show that “some objective factor
external to the defense impeded counsel’s efforts to comply with the State’s procedural rule.”
Murray v. Carrier, 477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show
“that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial |

with error of constitutional dimensions.” Id at 494.
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 7 of 23 PagelD #: 1695

Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates
that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v,
Carpenter, 529 U.S. 446, 451 (2000); Wenger ». Frank, 266 F.3d 218, 224 (3d Cir. 2001). A petitioner
demonstrates a miscarriage of justice by showing a “constitutional violation has probably resulted in
the conviction of one who is actually innocent.” Murray, 477 U.S. at 496. Actual innocence means
factual innocence, not legal insufficiency. See Boustey v. United States, 523 U.S. 614, 623 (1998). In
order to establish actual innocence, the petitioner must present new reliable evidence — not
presented at trial — that demonstrates “it is more likely than not that no reasonable juror would have
found petitioner guilty beyond a reasonable doubt.” Howse ». Bell, 547 U.S. 518, 537-38 (2006); see
also Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

B. Standard of Review

If a state’s highest court adjudicated a federal habeas claim on the merits, the federal court
must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to
28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s decision was
“contrary to, or involved an unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States,” or the state court’s decision was an
unreasonable determination of the facts based on the evidence adduced in the tal. 28 U.S.C.
§ 2254(d)(1) & (2); see also Willams v. Taylor, 529 U.S. 362, 412 (2000); Appel ». Horn, 250 F.3d 203,
210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C.
§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather
than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 3d Cir. 2009).
The deferential standard of § 2254(d) applies even “when a state court’s order is unaccompanied by
an opinion explaining the reasons relief has been denied.” Harrington v. Richter, 562 U.S. 86, 98

6
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 8 of 23 PagelD #: 1696

(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated
the claim on the merits in the absence of any indication or state-law procedural principles to the
contrary.” Id at 99.

Finally, when reviewing a habeas claim, a federal court must presume that the state court’s
determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of
correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and
convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell ». Vaughn, 209 F.3d 280,
286 (3d Cir. 2000); Miter-E/ v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing
standard in § 2254(e)(1) applies to factual issues, whereas unreasonable application standard of
§ 2254(d)(2) applies to factual decisions).

IV. DISCUSSION

The Petition asserts the following five grounds for relief: (1) Petitioner was denied his nght
to testify at trial; (2) defense counsel and appellate counsel provided ineffective assistance;

(3) prosecutorial misconduct; (4) the Delaware Supreme Court misapplied the law; and (5) the
Delaware Supreme Court erred by failing to reverse the Superior Court’s exclusion of preliminary
gunshot residue (“PGSR”) evidence.

A. Claim One: Denial of the Right to Testify

In Claim One, Petitioner contends that the trial court did not let him testify on his own
behalf. Petitioner presented this argument in his Rule 61 motion, and the Superior Court denied it
as procedurally defaulted under Rule 61(i)(3) because Petitioner did not raise the issue during trial or
on direct appeal, and he failed to demonstrate cause or prejudice to excuse that default. (D.I. 15-21

at 26-27)
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 9 of 23 PagelD #: 1697

By applying the procedural bar of Rule 61(i)(3), the Delaware Supreme Court articulated a
“plain statement” under Harris », Reed, 489 U.S. 255, 263-64 (1984), that its decision rested on state
law grounds. This Court has consistently held that Rule 61(2)(3) is an independent and adequate
state procedural rule effectuating a procedural default. See Lawrie v. Snyder, 9 F. Supp. 2d 428, 451
(D. Del. 1998). Therefore, the Court cannot review the merits of Claim Oner absent a showing of
cause for the default, and prejudice resulting therefrom, or upon a showing that a miscarriage of
justice will occur if the claim is not reviewed.

Petitioner does not assert any cause for his default. Although the absence of cause obviates
the need to address the issue of prejudice, the Court concludes that Petitioner also cannot
demonstrate actual prejudice to excuse his default. A criminal defendant has both the right to testify
on his own behalf and the right to refuse to testify. See Rock », Arkansas, 483 U.S. 44, 51-52 (1987);
Harms ». New York, 401 U.S. 222, 225 (1971). “A court has no duty to explain to the defendant that
he or she has a right to testify or to verify that the defendant who is not testifying has waived that
right voluntarily.” United States v. Lall,__ F. App’x __, 2021 WL 1103541, at *2 (d Cir. Mar. 23,
2021); see also Hartsfield v. Dorethy, 949 F.3d 307, 316 (7* Cir. 2020). Nevertheless, here the trial court
conducted a colloquy with Petitioner to ascertain his understanding of his right to testify and his
waiver of the right to testify. During the colloquy, defense counsel informed the tral court that he
had discussed the issue with Petitioner at length and that Petitioner chose not to take the stand.
Significantly, during that colloquy, Petitioner did not affirmatively state that he wanted to testify.

Given these circumstances, Petitioner has not demonstrated prejudice.

 

The Court does not agree with the State that the Superior Court considered Claim One on the

merits. (D.I. 14 at 11) This disagreement does not alter the outcome of the Court’s analysis of

Claim One. In considering the prejudice prong of the cause-and-prejudice standard applied to

Petitioner’s procedural default, this Court has essentially considered the merits of Petitioner’s claim.
8
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 10 of 23 PagelD #: 1698

Additionally, the miscarriage of justice exception to the procedural default doctrine does not
excuse Petitioner’s default, because Petitioner has not provided new reliable evidence of his actual
innocence. Accordingly, the Court will deny Claim One as procedurally barred from habeas review.

B. Claim Two: Ineffective Assistance of Counsel

In Claim Two, Petitioner contends that both trial and appellate counsel provided ineffective
assistance. The Superior Court denied Petitioner’s ineffective assistance allegations as meritless, and
the Delaware Supreme Court affirmed that decision “on the basis of and for the reasons stated in”
the Superior Court’s Order. Therefore, Claim Two will not warrant relief unless the Superior
Court’s’ decision was either contrary to, or an unreasonable application of, clearly established federal
law.

The Supreme Court precedent governing ineffective assistance of counsel claims is the two-
pronged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See
Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strick/and prong, a petitioner must demonstrate
that “counsel’s representation fell below an objective standard of reasonableness,” with
reasonableness being judged under professional norms prevailing at the time counsel rendered
assistance. 466 U.S. at 688. Under the second Strick/and prong, a petitioner must demonstrate
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” Id at 694. A reasonable probability is a “probability
sufficient to undermine confidence in the outcome.” Id A court can choose to address the

ptejudice prong before the deficient performance prong, and reject an ineffective assistance of

 

*See Wilson v. Sellers, 138 S. Ct. 1188, 1193-94 (2018) (federal habeas law employs “look through”
presumption that assumes later unexplained order upholding lower court’s reasoned judgment rests
upon same grounds as lower court judgment). In this case, the Court will “look through” the
Delaware Supreme Court’s summary affirmance to the Superior Court’s decision.

9
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 11 of 23 PagelD #: 1699

counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at
698.

In order to sustain an ineffective assistance of counsel claim, a petitioner must make
concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.
Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).
Although not insurmountable, the Siick/and standard is highly demanding and leads to a “strong
presumption that counsel’s conduct falls within the wide range of reasonable professional
assistance.” 466 U.S. at 689.

With respect to the first prong of the § 2254(d)(1) inquiry, a “state court decision is contrary
to clearly established federal law if it applies a rule that contradicts the governing law set forth in
Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a
decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by
the Supreme Court.” Ey ». Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Here, the Superior Court
decision was not contrary to Strickland because it correctly identified the Strickland standard
applicable to Claim Two. See Wilkams, 529 U.S. at 406 (“[A] run-of-the-mill state-court decision
applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner’s case [does] not
fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

The Court must also determine if the Superior Court reasonably applied the Siickland
standard to the facts of Petitioner’s case. When performing the second prong of the § 2254(d)
inquiry, the Court must review the Superior Court’s decision with respect to Petitioner’s ineffective

assistance of counsel claims through a “doubly deferential” lens. See Richer, 562 U.S. at 105.* The

 

“As explained by the Réchter Court,

10
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 12 of 23 PagelD #: 1700

92 <¢s

relevant question when analyzing counsel’s performance under the “doubly deferential lens” “is not
whether counsel’s actions were reasonable, [but rather] whether there is any reasonable argument
that counsel satisfied Strick/and’s deferential standard.” Id. In turn, when assessing prejudice under
Strickland, the question is “whether it is reasonably likely the result would have been different” but
for counsel’s performance, and the “likelihood of a different result must be substantial, not just
conceivable.” {d Finally, when viewing a state court’s determination that a Swick/and claim lacks
merit through the lens of § 2254(d), federal habeas relief is precluded “so long as fairminded jurists
could disagree on the correctness of the state court’s decision.” Id. at 101.
1, Trial counsel’s alleged ineffective assistance

Petitioner contends that trial counsel provided ineffective assistance by failing to “make any
objection during trial.” (D.I. 7 at 30) He asserts that trial counsel should have made the following
specific objections to the evidence during trial: (a) objection to the State’s failure to call Melody King
Thomas as a witness to authenticate the gun (D.I. 1-1 at 27-29; D.I. 7 at 30); (b) objection to
Officer Sarnecky’s testimony on the basis that his recitation of Ms. Thomas’ phone call reporting the
location of the gun constituted hearsay (D.I. 1-1 at 27; D.I. 7 at 31); (c) objection to Ms. Wallman’s
analysis and theories regarding the DNA evidence on the basis that there was “no presence of |

human blood” (D.I. 1-1 at 30; D.I. 7 at 32); and (d) objection that the State failed “to send the GSR

result to lab for final testing” (D.I. 7 at 33; D.I. 1-1 at 30).

 

[t]he standards created by Strickland and § 2254(d) are both “highly
deferential,” and when the two apply in tandem, review is doubly so.
The Strck/and standard is a general one, so the range of reasonable
applications is substantial. Federal habeas courts must guard against
the danger of equating unreasonableness under Sirickland with
unreasonableness under § 2254(d).

562 U.S. at 105 (internal citations omitted).

11
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 13 of 23 PagelD #: 1701

In its decision denying Claim Two, the Superior Court thoroughly reviewed the state court
record and recounted numerous instances demonstrating trial counsel’s active participation in the
case and effective representation of Petitioner (D.I. 15-21 at 17-21), ultimately concluding:

Trial Counsel’s decisions were part of his trial strategy, and
[Petitioner’s] voluntary absence from the State for many years
prevented discovering whether certain independent forensic testing
and evidence would have been fruitful. ([Petitioner’s] claims are
factually unsupported, vague and conclusory. [Petitioner] has not
shown that Trial Counsel’s performance fell below reasonable
standards or that there was prejudice.
(D.I. 15-21 at 22-23)

In reaching this conclusion, the Superior Court also considered post-conviction counsel’s
determination in the memorandum supporting his motion to withdraw that Petitioner did not
present “any meritorious claims of ineffective assistance of counsel,” including post-conviction
counsel’s determination “that Trial Counsel should have conducted independent ballistics testing to
possibly refute the State’s case that the gun that was recovered from a backyard near the scene
(which had [Petitioner’s] blood on it) matched several of the shell casings found at the scene.” (D.L.
15-21 at 21) The Superior Court acknowledged that, after identifying the absence of independent
ballistics testing as a possible failure on trial counsel’s part, post-conviction counsel stated he “could
not ethically allege ineffective assistance of counsel because the gun is no longer available to be
tested.” (D.I. 15-21 at 21) The Superior Court agreed with post-conviction counsel’s assessment
regarding the inability to establish that trial counsel provided ineffective assistance by failing to
obtain independent ballistics testing, stating

such an argument would be speculative without proof that
independent testing would have been exculpatory. Here, [Petitioner],
by absenting himself from the State of Delaware for more than seven
years, caused the delay which ultimately rendered the evidence

unavailable. Indeed, [Petitioner] told the sentencing Court that he

12
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 14 of 23 PagelD #: 1702

absconded because he intended to “hold up the process . . . he wasn’t
trying to just flee completely.”

(D.I. 15-21 at 21)

In this proceeding, Petitioner re-asserts the same complaints about trial counsel’s failure to
make certain objections in the same vague and conclusoty manner he utilized in his Rule 61 motion.
The objections Petitioner believes trial counsel should have raised rest on his perception that the
trial court’s evidentiary rulings were incorrect. However, the Supreme Court has repeatedly held
that a federal court on habeas review is bound by a state court’s interpretation of state law, and the
Court defers to the Delaware Supreme Court’s holding on direct appeal that the evidence/testimony
challenged in this proceeding was properly admitted under Delaware law. See Bradshaw v. Richey,
546 U.S. 74, 76 (2005) (“We have repeatedly held that a state court’s interpretation of state law,
including one announced on direct appeal of the challenged conviction, binds a federal court sitting
in habeas corpus.”). Thus, trial counsel’s failure to make meritless objections did not fall below an
objective standard of reasonableness. See United States v. Sander, 165 F.3d 248, 253 (3d Cir. 1999).

In turn, any prejudice resulting from the alleged errors identified by Petitioner is speculative
when considered in connection with the evidence that was presented at trial. The testimony and
evidence provided by police witnesses and forensic science witnesses established that Petitioner was
present at the scene. Petitioner had been shot and bled, and his blood was on the gun that was
found in an area where he was seen running through the woods. The gun recovered matched
multiple casings found at the shooting scene. Given these circumstances, the Court concludes that
the Superior Court reasonably applied Stick/and in denying Petitioner's allegations regarding trial

counsel’s performance.

13
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 15 of 23 PagelD #: 1703

2. Appellate counsel's alleged ineffective assistance

Duting Petitioner’s appeal, appellate counsel filed a Rule 26(c) non-merit brief indicating that
appellate counsel had determined there were no meritorious claims to be raised on direct appeal.
Included in this brief was a 19-page memo from Petitioner presenting several issues on appeal. The
Delaware Supreme Court addressed each of the issues raised by Petitioner in its opinion affirming
Petitioner’s conviction.

In this proceeding, Petitioner argues that appellate counsel was ineffective for failing to
challenge the sufficiency of the evidence supporting Petitioner’s conviction, and also for failing to
argue that Petitioner’s speedy trial rights were violated. (D.I. 1-1 at 15-26; see a/so D.I. 7) Petitioner
presented these arguments to the Superior Court in his Rule 61 motion. Although the Superior
Court acknowledged the instant two arguments, it did not address them in its denial of Petitioner’s
Rule 61 motion. Petitioner presented the same ineffective assistance of appellate counsel claims on
post-conviction appeal, yet the Delaware Supreme Court also did not address the arguments. In
these circumstances, the Court must review Petitioner’s claims regarding appellate counsel’s
performance de novo.

a. Failure to challenge the sufficiency of the evidence

Petitioner, and his co-defendant, Butler, robbed Oliver Cephas at gunpoint around 1:00 a.m.
(D.I. 14 at 17) After forcing Cephas to empty his pockets, they ordered him to walk to a nearby
residence, where Petitioner and Butler then began kicking the door of Darrell Little’s home. (Id)

As Little ran to the back of his home, Petitioner and Butler kicked open the front door and
discharged firearms. (Id.) They then fled. Investigators recovered a firearm from the backyard of a
nearby residence. Petitioner’s blood was found on the gun and a firearms and toolmarks examiner
testified that “seven of the thirteen shell casings recovered at the scene of the robbery/break-in were

14
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 16 of 23 PagelD #: 1704

determined to have been fired from the gun.” (Id) Petitioner vaguely alleges that appellate counsel
was ineffective for failing to challenge the sufficiency of the evidence supporting his convictions.

The United States Supreme Court precedent governing insufficient evidence claims is Jackson
». Virginia, 443 U.S. 307 (1979). Pursuant to Jackson, “the relevant question is whether, after viewing
the evidence in the light most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” Id. at 319. This standard
“must be applied with explicit reference to the substantive elements of the criminal offense as
defined by state law.” Id. at 324 n.16. Additionally, “a federal habeas court faced with a record of
historical facts that supports conflicting inferences must presume — even if it does not affirmatively
appear in the record — that the trier of fact resolved any such conflicts in favor of the prosecution,
and must defer to that resolution.” Id. at 326. It is not necessary that the evidence exclude every
reasonable hypothesis except that of guilt. Id.

Contrary to his contention, the evidence offered at trial, taken in the light most favorable to
the prosecution, established each of the elements of the crimes Petitioner now challenges. First, as
to attempted first degree burglary, Petitioner fails to recognize the legal distinction between an
attempted act and a completed act. He mistakenly contends that the crime was not completed
because neither he nor Butler entered Little’s residence. However, their actions — kicking in the
front door and discharging a firearm while seeking to acquire property at night — constitute a
“substantial step in a course of conduct planned to culminate in the commission of” burglary. See 11
Del. Code § 531. In turn, discharging a firearm toward another constitutes reckless endangering,
and the resulting damage caused by the discharged rounds constitutes criminal mischief. Viewing
the evidence in the light most favorable to the prosecution, a rational juror could have found
Petitioner guilty beyond a reasonable doubt. Thus, appellate counsel’s decision not to appeal

15
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 17 of 23 PagelD #: 1705

Petitioner’s conviction based on the sufficiency of the evidence did not fall below an objective
standard of reasonableness.
b. Failure to taise speedy trial violation

Petitioner next contends that appellate counsel provided ineffective assistance by failing to
argue on appeal that Petitioner’s speedy trial rights were violated. Petitioner attended the first two
days of his 2007 trial. Then, prior to the jury rendering its verdict, Petitioner “left the courthouse
and did not return.” Harris, 2014 WL 388254, at *1. He was convicted in absentia, apprehended over
six years later, and sentenced in November 2013. Jd After his apprehension and before his
sentencing, Petitioner sought dismissal of the indictment against him. The Superior Court denied
his motion.

In Delaware, a defendant has a right to speedy sentencing. See Harris v. State, 956 A.2d 1273,
1275 (Del. 2008) (noting there is no United States Supreme Court precedent concerning whether
Sixth Amendment right to speedy trial encompasses right to speedy sentencing). When assessing an
alleged infringement of a defendant’s nght to speedy sentencing, Delaware courts consider the “four
Barker factors” — length of delay, reason for delay, defendant’s assertion of his right, and prejudice
to defendant from the delay. See Harris, 956 A.2d at 1275-76. However, “alteration of defendant’s
status from accused and presumed innocent to guilty and awaiting sentence is a significant change
which must be taken into account in the balancing process. Once guilt has been established in the
first instance the balance between the interests of the individual and those of society shift
proportionately.” Perez v. Sulivan, 793 F.2d 249, 254 (10 Cir. 1986).

Viewing appellate counsel’s decision not to pursue the speedy trial claim on appeal within

this legal framework, the Court concludes that the decision did not fall below an objective standard

 

*Barker v. Wingo, 407 U.S 514, 530 (1972).
16
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 18 of 23 PagelD #: 1706

of reasonableness. Petitioner was found guilty in 2005, and the delay in sentencing until 2013 was
completely attributable to Petitioner’s own willful fugitive status. See United States v. Jackson, 360 F.
App’x 368, 373 (3d Cir. Jan. 12, 2010) (where defendant was either free on bail or fugitive for
significant portion of delay in sentencing, such delay did not affect defendant’s substantial nghts or
constitute miscarriage of justice). Notably, he was apprehended in April 2013 and sentenced by
November 2013. See Harris, 2014 WL 3888254, at *1. Therefore, the Court will deny as meritless
Petitioner’s allegation that appellate counsel provided ineffective assistance.
C. Claim Three: Prosecutorial Misconduct
Next, Petitioner contends that the State engaged in prosecutorial misconduct by failing to
call a witness (Thomas) mentioned in the State’s opening statement. Petitioner raised this argument
on direct appeal, and the Delaware Supreme Court denied it as meritless. Specifically, the Delaware
Supreme Court opined:
In this case, assuming that the prosecutor erred when he did not call
Ms. Thomas as a witness after telling the jury in his opening statement
that they would meet and hear from her, we conclude that the error
was not “so clearly prejudicial to substantial rights as to jeopardize the
fairness and integrity of the trial process.” Because Officer Sarnecky
testified about where he found the gun, it seems probable that the
prosecutor came to believe that Thomas’ testimony regarding her
discovery of the gun added little to justify the additional trial time.
Moreover, precisely because Thomas’ additional testimony would have
been largely cumulative, the failure of her to testify presented no
substantial prejudice to [Petitioner].
Harris, 2014 WL 3888254, at *4. Since the Delaware Supreme Court’s adjudicated Petitioner’s
ptosecutorial misconduct claim, he will only be entitled to habeas relief if the Delaware Supreme
Court’s decision was either contrary to, or an unreasonable application of, clearly established law.
In order for a prosecutorial misconduct claim to warrant federal habeas relief, the

prosecutor’s actions must have “so infected the trial with unfairness as to make the resulting

17
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 19 of 23 PagelD #: 1707

conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 180 (1986). A prosecutorial
misconduct claim must be examined in “light of the record as a whole” in order to determine
whether the conduct “had a substantial and injurious effect or influence” on the jury’s verdict. Brecht
v, Abrabamson, 507 U.S. 619, 638 (1993). In the Third Circuit, this inquiry involves examining “the
prosecutor’s offensive actions in context and in light of the entire trial, assessing the severity of the
conduct, the effect of the curative instructions, and the quantum of evidence against the defendant”
Moore v. Morton, 255 F.3d 95 (3d Cir. 2001).

Here, although the Delaware Supreme Court did not cite federal constitutional law in its
analysis of Petitioner’s prosecutorial misconduct claim, its focus on whether the State’s conduct
adversely affected the integrity of the judicial process mirrors the inquiry required by Donnelly and its
progeny. Thus, the Delaware Supreme Court's decision was not contrary to clearly established
federal law.

The Delaware Supreme Court’s decision also did not involve an unreasonable application of
clearly established federal law. The Delaware Supreme Court properly examined the State’s failure
to call Thomas to testify in the context of the entire trial, and held that the error — assuming it was
an error — was not so clearly prejudicial that it jeopardized the fairness and integrity of Petitioner’s
trial. The Delaware Supreme Court specifically noted that, “precisely because Thomas’ additional
testimony would have been largely cumulative, the failure of her to testify presented no substantial
prejudice to” Petitioner. Harris, 2014 WL 3888254, at *4. Therefore, the Court will deny Claim

Three because it fails to satisfy § 2254(d).

18
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 20 of 23 PagelD #: 1708

D. Claim Four: Appellate Counsel’s Withdrawal Violated Petitioner’s Sixth
Amendment Right to Counsel

Petitioner’s appellate counsel filed a brief and motion to withdraw under Delaware Supreme
Court Rule 26(c), asserting there were no arguably appealable issues. Appellate counsel included all
of Petitioner’s points for consideration. The State responded to Petitioner’s points, and the
Delaware Supreme Court addressed and rejected each of Petitioner’s points.

In Claim Four, Petitioner asserts that “the Delaware Supreme Court commit[ted] a
prejudic[ial] error by granting appellate counsel’s 26(c) motion to withdraw as counsel..... This
error prejudiced and deprived Petitioner of a fair review and effective assistance of appellate
counsel.” (D.I. 7 at 5)

Whether construed as alleging ineffective assistance of appellate counsel for filing a Rule
26(c) non-merit appellate brief and motion to withdraw, or as challenging the sufficiency of the
appellate process, the Court concludes that Claim Four fails to warrant relief. First, since Petitioner
did not present either construction of Claim Four to the Delaware Supreme Court, the arguments
are unexhausted. At this point, Petitioner would be barred by Superior Court Criminal Rule 61(i)(1)
from presenting Claim Four in a new Rule 61 motion, meaning that the Claim is procedurally
defaulted. Petitioner does not allege cause or prejudice, or provide new reliable evidence of his
actual innocence. Therefore, the Court will deny Claim Four as procedurally barred from federal
habeas review.

Second, even if Claim Four should not be viewed as procedurally barred, the Court
alternatively denies it as meritless. An attorney’s decision about which issues to raise on appeal is
strategic, and an attorney is not required to raise every possible non-frivolous issue on appeal. See

Smith v. Robbins, 528 U.S. 259, 272 (2000); Jones ». Barnes, 463 U.S. 745 (1983). Recognizing that an

19
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 21 of 23 PagelD #: 1709

attorney is “under an ethical obligation to refuse to prosecute a frivolous appeal,” the Supreme
Court has held that an attorney may withdraw from representing a client on appeal, so long as the
attorney follows a procedure that “affords adequate and effective appellate review to [the] indigent
defendant ]” and, therefore, “reasonably ensures that an indigent appeal will be resolved in a way
that is related to the merit of that appeal.” Sv#ith, 528 U.S. at 272, 276-77.

In Anders v, California, 386 U.S. 738 (1967), the United States Supreme Court articulated a
procedure designed to protect an indigent appellant’s constitutional rights when his attorney moves
to withdraw. Pursuant to Axders, appellate counsel must conduct a “conscientious examination” of
the case before seeking to withdraw from the case, and then file an appellate brief “referring to
anything in the record that might arguably support the appeal.” Jd at 744. The defendant must be
given a copy of counsel’s brief and given an opportunity to raise any points he wishes. Id. Then, the
appellate court must conduct a “full examination of all the proceedings to decide whether the case is
wholly frivolous.” Id “If the court is satisfied that counsel has diligently investigated the possible
grounds of appeal, and agrees with counsel’s evaluation of the case, then leave to withdraw may be
allowed and leave to appeal may be denied.” Id. at 741-42; see also McCoy v. Ct. App. of Wisconsin, Dist.
1, 486 U.S. 429, 442 (1988). In Delaware, motions to withdraw from representing an appellant are
governed by Delaware Supreme Court Rule 26(c) which, in turn, is modeled on the procedure set
forth in Anders. See Del. Sup. Ct. R. 26, Committee Comment.

The record in Petitioner’s case reveals that appellate counsel followed the proper procedure
for withdrawal under Rule 26 and, therefore, he also followed the proper withdrawal procedure
articulated in Anders. For example, appellate counsel thoroughly reviewed the record and
determined that there were no meritorious appellate claims. Counsel then advised Petitioner of that
finding, and timely filed a Rule 26(c) non-merit appellate brief on Petitioner’s behalf that included

20
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 22 of 23 PagelD #: 1710

the claims Petitioner wished to raise. Finally, the Delaware Supreme Court conducted its own
independent review of the record, determined that counsel made a conscientious examination of the
record before moving to withdraw, and concluded that Petitioner’s appeal was “wholly without
merit and devoid of any arguably appealable issue.” Harris, 2014 WL 3888254, at *5. Given these
circumstances, the Court concludes that appellate counsel did not provide ineffective assistance by
filing a Rule 26(c) non-merit appellate brief and a motion to withdraw.

These circumstances also lead the Court to conclude that Petitioner’s contention regarding
the sufficiency of the appellate process lacks ment. The Delaware Supreme Court addressed and
rejected each of Petitioner’s points, and properly applied Azders when it concluded that Petitioner’s
appeal was wholly without merit. Accordingly, the Court will alternatively deny Claim Four as
meritless.

E. Claim Five: Failure to Admit Evidence

In his final Claim, Petitioner argues that the Delaware Supreme Court erred in failing to
reverse the Superior Court’s exclusion of the preliminary gunshot residue (“PGSR”) test evidence
because the exclusion denied Petitioner a fair and just trial.

As a general rule, state court evidentiary rulings are not cognizable on federal habeas review
unless the petitioner shows the admission of evidence caused a fundamental unfairness at trial in
violation of his due process rights. See Estelle v. McGuire, 502 U.S. 62, 68 (1991). Claim Five asserts
an error of Delaware law, and Petitioner has failed to demonstrate any related deprivation of a due
process right. Therefore, the Court will deny Petitioner’s challenge to the Superior Court’s

evidentiary ruling for failing to assert an issue cognizable on federal habeas review.

21
Case 1:18-cv-00273-LPS Document 19 Filed 04/12/21 Page 23 of 23 PagelD #: 1711

Vv. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to
issue a certificate of appealability. See 3d Cir. L-A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A
certificate of appealability is appropriate when a petitioner makes a “substantial showing of the
denial of a constitutional right” by demonstrating “that reasonable jurists would find the district
coutt’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also
Stack v. McDaniel, 529 U.S. 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists
would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of
appealability.

VI. CONCLUSION
For the reasons discussed, the Court will deny the Petition without holding an evidentiary

hearing. An appropriate Order will be entered.

22
